Citation Nr: 1137365	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  08-19 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for interdigital maceration of both feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to June 1985, with additional prior service of one year and seven days.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, granted the Veteran's August 2006 claim of entitlement to service connection for a bilateral foot skin condition and assigned a noncompensable disability rating, effective April 29, 2006.  The Veteran appealed with respect to the initially assigned disability rating and, in April 2008, the Montgomery, Alabama, RO granted a 10 percent rating, effective August 29, 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this regard, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

In this case, the Veteran's most recent VA examination took place in January 2007, over 4 years ago.  Additionally, the most recent treatment records contained in the claims file are also dated in 2007.  Furthermore, the Veteran, through his representative, indicated that his service-connected disability had increased in severity since his last VA examination in a September 2011 brief.  Therefore, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current nature and severity of his bilateral foot disorder.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral foot disorder since August 2006.  The Board observes that there are VA treatment records dated from February 2007 to November 2007 of record; however, it is unclear whether there are any VA records dated prior to February 2007 are available.  Therefore, any identified records not already included in the claims file, to include those from the Birmingham, Alabama, VA Medical Center dated from August 2006 to the present, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his interdigital maceration of both feet since August 2006.  After securing any necessary authorization from him, obtain all identified treatment records not already included in the claims file, to include those from the Birmingham, Alabama, VA Medical Center dated from August 2006 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination in order to determine the current nature and severity of his interdigital maceration of both feet.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.

The examiner shoulder describe the nature and severity of all current manifestations of the Veteran's bilateral foot disorder.  He or she should specifically indicate the percentage to which the Veteran's skin condition covers the entire body and exposed areas affected.  The examiner should also indicate whether the Veteran's skin condition requires systemic therapy within the past year, such as corticosteroids or other immunosuppressive drugs, and the duration of such treatment.

Additionally, the examiner should discuss the extent to which the service-connected interdigital maceration of both feet affects the Veteran's activities of daily living, as well as his ability to secure or maintain employment.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


